Citation Nr: 9930192	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945 and from May 1946 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant is service-connected for the following 
conditions: (1) status post left above-knee amputation with 
peripheral vascular disease on right, rated 60 percent 
disabling; (2) hypertensive cardiovascular disease with 
history of congestive heart failure, cardiac arrhythmia, and 
hypertension, rated 30 percent disabling; (3) nerve root 
compression at C5-C6, rated 20 percent disabling; and 
(4) spondylosis at C5-C6, rated 20 percent disabling.

3.  The appellant's service-connected disabilities are of 
such severity in combination as to preclude him from 
obtaining or retaining substantial gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating on 
the basis of individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.  The 
appellant is service-connected for the following conditions:  
(1) status post left above-knee amputation with peripheral 
vascular disease on right, rated 60 percent disabling; (2) 
hypertensive cardiovascular disease with history of 
congestive heart failure, cardiac arrhythmia, and 
hypertension, rated 30 percent disabling; (3) nerve root 
compression at C5-C6, rated 20 percent disabling; and (4) 
spondylosis at C5-C6, rated 20 percent disabling.  The 
appellant's combined disability rating is 80 percent.  38 
C.F.R. § 4.25 (1999).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have been met.  As indicated 
above, the appellant's service-connected status post left 
above-knee amputation with peripheral vascular disease on 
right is rated as 60 percent disabling and his combined 
disability rating is 80 percent.

In June 1997, the appellant filed an application for increased 
compensation based on unemployability, VA Form 21-8940.  On 
his application form, the appellant indicated that he had not 
been employed on a full time basis since August 1996, at which 
time he was employed as a maintenance man.  The form also 
indicated that he was born in January 1924 and was a high 
school graduate.  

The U. S. Court of Appeals for Veterans Claims (the Court) has 
stated on many occasions that it is the Board's responsibility 
to make findings based on the evidence of record and not to 
supply missing facts.  In the case of a claim for a total 
rating based on unemployability, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the appellant can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, looking at the appellant's employment and 
educational background, it appears that his combined 80 
percent rating, including a 60 percent rating for status post 
left above-knee amputation with peripheral vascular disease on 
right, a 30 percent rating for hypertensive cardiovascular 
disease with history of congestive heart failure, cardiac 
arrhythmia, and hypertension, a 20 percent rating for nerve 
root compression at C5-C6, and a 20 percent rating for 
spondylosis at C5-C6, does in fact place him in a different 
category than other veterans rated at the same combined level 
because the impairment he suffers from directly impacts his 
ability to work in his former line of employment as a 
maintenance man.  Hence, as the Court stated in Van Hoose v. 
Brown, the question in this case is really whether the 
appellant is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  Van Hoose, 4 Vet. App. at 363.

When the appellant's case is considered in light of the entire 
evidentiary record, it is apparent to the Board that he is 
unable to work due specifically to the combined effect of the 
symptoms produced by all of his service-connected 
disabilities.  A treatment report, dated April 1997, noted 
that the appellant was "ambulating with a standard pickup 
walker.  Using a large base quad cane though he is still a min 
to mod assist for walking."  The report also noted "[a]t 
some point in the future he will probably be wheelchair 
dependent."  A treatment summary report, dated March 1998, 
was submitted by M. Barber-Owens, M.D.  In her report, Dr. 
Barber-Owens indicated that the appellant's service-connected 
left above-knee amputation and peripheral vascular disease on 
the right render him unemployable.  

The Board concludes that, while the appellant may be able to 
engage in some form of marginal employment, there is not a 
preponderance of the evidence against a finding that his 
service-connected disabilities are of such severity in 
combination as to preclude him from obtaining or retaining the 
substantial gainful employment contemplated by the applicable 
regulation.  Resolving the benefit of the doubt in the 
appellant's favor, entitlement to a total disability rating 
based on individual unemployability is in order in this case.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.16 (1999).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

